SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

539
KA 13-00048
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

GUNNER NORTHRUP, DEFENDANT-APPELLANT.


DAVID J. PAJAK, ALDEN, FOR DEFENDANT-APPELLANT.

DONALD G. O’GEEN, DISTRICT ATTORNEY, WARSAW (MARSHALL A. KELLY OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Wyoming County Court (Mark H. Dadd,
J.), rendered December 21, 2012. The judgment convicted defendant,
upon his plea of guilty, of robbery in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

      Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of robbery in the second degree (Penal Law §
160.10 [1]). We conclude that defendant’s waiver of the right to
appeal is valid (see generally People v Bradshaw, 18 NY3d 257, 264;
People v Lopez, 6 NY3d 248, 256), and that it encompasses his
challenge to the amount of restitution ordered because “the exact
amount of restitution was included in the plea agreement” (People v
Thomas, 77 AD3d 1325, 1326, lv denied 16 NY3d 800; see People v
Gordon, 43 AD3d 1330, 1331, lv denied 9 NY3d 1006). In any event,
defendant failed to preserve for our review his challenge to the
amount of restitution inasmuch as he did not object to that amount at
either the plea proceeding or at the time of sentencing, and he did
not request a hearing on that issue (see People v McCarthy, 83 AD3d
1533, 1534, lv denied 17 NY3d 819; People v Sweeney, 79 AD3d 1789,
1789, lv denied 16 NY3d 900; see also People v Horne, 97 NY2d 404, 414
n 3).

     The appeal waiver, however, does not encompass defendant’s
contention concerning the denial of his request for youthful offender
status inasmuch as “[n]o mention of youthful offender status was made
before defendant waived his right to appeal during the plea colloquy”
(People v Anderson, 90 AD3d 1475, 1476, lv denied 18 NY3d 991; see
People v Jones, 107 AD3d 1611, 1611, lv denied 21 NY3d 1043,
reconsideration denied 22 NY3d 956). In any event, “ ‘[h]aving
considered the facts and circumstances of this case,’ ” we reject
defendant’s contention that County Court abused its discretion in
                                 -2-                           539
                                                         KA 13-00048

denying him youthful offender status (People v Guppy, 92 AD3d 1243,
1243, lv denied 19 NY3d 961; see People v Potter, 13 AD3d 1191, 1191,
lv denied 4 NY3d 889; see generally CPL 720.20 [1] [a]), and we
decline to exercise our interest of justice jurisdiction to adjudicate
defendant a youthful offender (see generally People v Shrubsall, 167
AD2d 929, 930-931). Finally, the valid appeal waiver forecloses any
challenge by defendant to the severity of the sentence (see Lopez, 6
NY3d at 255; cf. People v Adams, 94 AD3d 1428, 1429, lv denied 19 NY3d
970; see generally People v Lococo, 92 NY2d 825, 827; People v
Hidalgo, 91 NY2d 733, 737).




Entered:   May 2, 2014                         Frances E. Cafarell
                                               Clerk of the Court